Order entered April 27, 2021




                                    In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                             No. 05-21-00058-CV

    M. SAMEER AHMED, AS ASSIGNEE OF JTP DIAGNOSTICS LLC,
                AND FRANK AMINI, Appellants

                                      V.

                     BANK OF WHITTIER, N.A., Appellee

                 On Appeal from the County Court at Law No. 3
                             Dallas County, Texas
                     Trial Court Cause No. CC-20-03796-C

                                   ORDER

       Before the Court are appellants’ April 13, 2021 motion for referral to

mediation and for an extension of time to file their brief on the merits and

appellee’s response opposing the motion. We GRANT the motion ONLY TO

THE EXTENT that appellants shall file their brief within thirty days of the date

of this order.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE